
Exhibit 10.1

SECOND AMENDED AND RESTATED
 
CABOT MICROELECTRONICS CORPORATION 2000 EQUITY INCENTIVE PLAN


AS AMENDED AND RESTATED SEPTEMBER 23, 2008
 
1.           PURPOSE
 
The purpose of this Second Amended and Restated Cabot Microelectronics
Corporation 2000 Equity Incentive Plan (the "Plan") is to advance the interests
of Cabot Microelectronics Corporation (the "Company") and its stockholders by
enhancing the Company's ability to (a) attract and retain employees, directors,
consultants and advisors who are in a position to make significant contributions
to the success of the Company and its subsidiaries; (b) reward these individuals
for these contributions; (c) encourage these individuals to take into account
the long-term interests of the Company and its stockholders; and (d) reward
individuals who have contributed to the Company's success (including the success
of the Company's initial public offering), in the case of each of (a) through
(d), through ownership of shares of the Company's common stock, par value $.001
per share ("Stock").
 
2.           ADMINISTRATION
 
(a)           The Plan shall be administered by the Compensation Committee of
the Board of Directors (the "Board") of the Company (the "Committee").  The
Committee shall hold meetings at such times as may be necessary for the proper
administration of the Plan.  The Committee shall consist of at least two
directors of the Company, each of whom shall be a "Non-Employee Director" as
defined in Rule 16b-3(b)(3) promulgated under Section 16 of the Securities
Exchange Act of 1934, as amended (the "1934 Act"), and (ii) to the extent
necessary for any Award intended to qualify as "qualified performance-based
compensation" under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), to so qualify, each member of the Committee shall be an
"outside director" (as defined in Section 162(m) and the regulations promulgated
thereunder).  Subject to applicable law, the Committee may delegate its
authority under the Plan to any other person or persons.
 
(b)           No member of the Committee shall be liable for any action, failure
to act, determination or interpretation made in good faith with respect to this
Plan or any transaction hereunder.  The Company hereby agrees to indemnify each
member of the Committee for all costs and expenses and, to the fullest extent
permitted by applicable law, any liability incurred in connection with defending
against, responding to, negotiating for the settlement of or otherwise dealing
with any claim, cause of action or dispute of any kind arising in connection
with any actions in administering this Plan or in authorizing or denying
authorization to any transaction hereunder.
 
(c)           Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time:
 
(i)           to determine the Employees, Directors and/or Advisors to whom
Awards shall be granted under the Plan and the number of shares of Stock subject
to such Awards; to prescribe the terms and conditions (which need not be
identical) of each such Award; and to make any amendment or modification to any
Award Agreement consistent with the terms of the Plan;
 
(ii)           to construe and interpret the Plan and the Awards granted
hereunder; to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Award Agreement, in the manner and to the extent it shall deem necessary or
advisable; to interpret the Plan and applicable Award Agreements so that the
Plan and its operation complies with Section 16 of the 1934 Act, Sections
162(m), 409A and 422 of the Code and other applicable law; and otherwise to give
full effect to the Plan;
 
(iii)           to exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and
 
(iv)           generally, to exercise such powers and to perform such acts as
are deemed by it necessary or advisable to promote the best interests of the
Company with respect to the Plan.
 
All decisions and determinations of the Committee in the exercise of the
foregoing powers shall be final, binding and conclusive upon the Company and its
subsidiaries and affiliates, all Employees, Directors and Advisors, and all
other persons claiming any interest herein.
 
3.           EFFECTIVE DATE AND TERM OF PLAN
 
The Plan will become effective on the date on which it is adopted by the Board,
subject to the approval of the Company's stockholders at the Annual Meeting on
March 9, 2004.  No Award may be granted under the Plan after the tenth
anniversary of the date on which this Plan was adopted by the Board, but Awards
previously granted may extend beyond that date.
 
 
1

--------------------------------------------------------------------------------


 
4.           SHARES SUBJECT TO THE PLAN
 
Subject to adjustment as provided in Section 8.6, and subject to the next
following sentence and Section 6.3(a), the maximum number of shares of Stock
that may be delivered under the Plan will be 9,500,000.
 
In addition, any Stock covered by an Option granted under the Plan, which is
forfeited, cancelled or expires in whole or in part shall be deemed not to be
delivered for purposes of determining the maximum number of shares of Stock
available for grants under the Plan.  Any shares of Stock surrendered to the
Company in payment of the exercise price of Options issued under the Plan shall
be deemed not to be delivered for purposes of determining the maximum number of
shares of Stock available for grants under the Plan.  Upon forfeiture or
termination of Restricted Stock or Restricted Stock Units prior to vesting, the
shares of Stock subject thereto shall again be available for Awards under the
Plan.
 
In no event shall the Company issue ISOs (as defined in Section 6.2(a)) under
the Plan covering more than 1,750,000 shares of Stock.
 
Awards granted through the assumption of, or in substitution or exchange for,
similar awards in connection with the acquisition of another corporation or
business entity shall not be counted for purposes of applying the limitations of
this Section on numbers of shares of Stock available for Awards generally or any
particular kind of Award under the Plan.
 
Stock delivered under the Plan may be either from authorized but unissued Stock,
from treasury shares or from shares of Stock purchased in open-market
transactions and private sales.
 
5.           ELIGIBILITY AND PARTICIPATION
 
Employees of the Company, its subsidiaries and affiliates ("Employees"),
non-employee members of the board of directors of the Company, its subsidiaries
or affiliates ("Directors"), and consultants and advisors of the Company or any
of its subsidiaries ("Advisors"), who in the opinion of the Committee are in a
position to make a significant contribution to the success of the Company, its
subsidiaries and affiliates, are eligible to receive Awards under the Plan.
 
For purposes of the Plan, "Service" means the provision of services to the
Company or its subsidiaries or affiliates in the capacity of (i) an Employee,
(ii) a Director, or (iii) an Advisor.  An "affiliate" for purposes of the Plan
is an entity that controls, is controlled by or is under common control with,
the Company.  A "subsidiary" for purposes of the Plan is an entity in which the
Company owns, directly or indirectly, equity interests possessing a majority of
the total combined voting power of all classes of equity.  The Committee will
from time to time select the Employees, Directors and/or Advisors who are to be
granted Awards ("Participants"), but no Participant shall receive Awards under
the Plan covering more than 300,000 shares of Stock (subject to adjustment as
provided in Section 8.6) in any calendar year.
 
6.           TYPES OF AWARDS
 
6.1.           RESTRICTED STOCK AND RESTRICTED STOCK UNITS.
 
(a)           Nature of Restricted Stock Award.  An Award of Restricted Stock
entitles the recipient to acquire, at such time or times as the Committee may
determine, shares of Stock subject to the restrictions described in paragraph
(f) below ("Restricted Stock").
 
(b)           Restricted Stock Units.  An Award of Restricted Stock Units
("RSUs") entitles the recipient to acquire, at such time or times as the
Committee may determine, shares of Stock subject to the restrictions described
in paragraph (f) below.  An RSU represents a contingent right to receive a Share
or an amount equivalent in value to a Share.
 
(c)           Maximum Number.  In no event shall the Company issue more than
1,900,000 shares of Restricted Stock and/or RSUs, in the aggregate, under the
Plan.
 
(d)           Payment for Restricted Stock.  The Committee may require, as a
condition to an Award of Restricted Stock or RSUs, that a Participant deliver to
the Company a purchase price in any amount set by the Committee for such
Restricted Stock or RSUs.  In the discretion of the Committee, an Award
Agreement evidencing an Award of Restricted Stock or RSUs may permit the
Participant to pay some or all of the purchase price thereof, or to meet any
Withholding Requirements to be met by the Participant in connection therewith,
in the form of a note from the Participant on such terms as the Committee shall
determine.  Such terms may include forgiveness of all or a portion of any such
note upon such conditions as the Committee may specify.
 
 
2

--------------------------------------------------------------------------------


 
(e)           Rights as a Stockholder.  A Participant who receives an Award of
Restricted Stock will have all the rights of a stockholder with respect to the
Stock, including voting and dividend rights, subject to the restrictions
described in paragraph (d) below and any other conditions imposed by the
Committee in the Award Agreement at the time of grant.  The Award Agreement
evidencing an Award of RSUs shall specify whether the Participant is entitled to
any voting rights or to receive any dividends on the shares of Stock underlying
the RSUs.  An Award of Restricted Stock or RSUs may provide for the right to
receive on the payment date for any dividend on the Stock, cash compensation
from the Company equal to the dividend that would have been paid on such shares
of Restricted Stock or RSUs (or the Fair Market Value of such dividend, if such
dividend would not have been paid in cash), if such shares had been issued and
outstanding, fully vested and held by the Participant on the record date for
payment of such dividend (a "Dividend Equivalent").
 
(f)           Restrictions.  The restrictions on each grant of Restricted Stock
or RSUs will lapse at such time or times, and on such terms and conditions
(including obtaining pre-established performance goals), as the Committee may
specify.  Except as otherwise specifically provided by the Plan or by the
Committee in any particular case, until these restrictions lapse, neither
Restricted Stock nor RSUs may be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of, except that Restricted Stock or RSUs may be
pledged as security for the purchase price thereof, or for loans used to fund
any or all of the purchase price thereof or Withholding Requirements met in
connection with the purchase thereof.  If the Participant's Service terminates
before such restrictions have lapsed, the Company shall have the right to
repurchase the Restricted Stock for the amount of any consideration (excluding
services) it received for the Restricted Stock plus, if the Committee shall so
determine, an amount equal to the Withholding Requirements met by the
Participant in connection with the sale of the Stock, or for such other
consideration as the Committee shall determine, including for no consideration
if no consideration other than services was paid for such Restricted Stock.  The
Committee shall not accelerate the time at which the restrictions on all or any
part of a grant of Restricted Stock will lapse, except as the Committee may
determine to be appropriate in connection with a Participant's termination of
Service.
 
(g)           Deferral.  If a Participant so elects in accordance with such
procedures as the Committee may specify from time to time, in accordance with
the requirements of Section 409A of the Code, the delivery of Restricted Stock
and, if the deferral election so specifies, of the Dividend Equivalents with
respect thereto, shall be deferred until the date or dates specified in such
election.
 
(h)           Section 83(b) Election.  Under Section 83 of the Code, the
difference between the purchase price paid for the Stock and its Fair Market
Value (as defined in Section 6.2(b)) on the date any restrictions applicable to
such shares lapse will be reportable as ordinary income at that time.  A
Participant may elect to be taxed at the time the shares of Stock are acquired
hereunder to the extent the Fair Market Value of the Stock differs from the
purchase price rather than when and as such Stock ceases to be subject to
restrictions, by filing an election under Section 83(b) of the Code with the
I.R.S. within thirty (30) days after the grant date.  If the Fair Market Value
of the Stock at the grant date equals the purchase price paid (and thus no tax
is payable), the election must be made to avoid adverse tax consequences in the
future.  The form for making this election is available from the Company.  The
failure to make this filing within the thirty (30) day period will result in the
recognition of ordinary income by the Participant (in the event the Fair Market
Value of the Stock increases after the grant date) as the restrictions lapse. IT
IS THE PARTICIPANT'S SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO FILE A
TIMELY ELECTION UNDER SECTION 83(b). A PARTICIPANT MUST RELY SOLELY ON THE
PARTICIPANT'S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE AN 83(b) ELECTION.
 
6.2.           OPTIONS.
 
(a)           Nature of Options.  An Option is an Award entitling the recipient
on exercise thereof to purchase shares of Stock at a specified exercise
price.  Both incentive stock options (as defined in Section 422 of the Code)
("ISOs") and Options that are not ISOs may be granted under the Plan; provided
that the Committee may award ISOs only to Employees.
 
(b)           Exercise Price.  The exercise price of an Option shall be
determined by the Committee and set forth in an applicable Award Agreement;
provided, however, that the exercise price of an ISO shall not be less than the
Fair Market Value of a share of the Stock on the date the ISO is granted (110%
of the Fair Market Value of a share of Stock on the date of grant in the case of
an ISO granted to an Employee who owns (within the meaning of Section 422(b)(6)
of the Code) stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company, or of a parent or a subsidiary
(such person, a "Ten Percent Shareholder")).  For purposes of this Plan, "Fair
Market Value" on any date means the closing sales price of the Stock on such
date on the principal national securities exchange on which the Stock is listed
or admitted to trading, or, if the Stock is not so listed or admitted to
trading, the average of the per share closing bid price and per share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System or such other market in which such prices are
regularly quoted, or, if there have been no published bid or asked quotations
with respect to shares on such date, the Fair Market Value shall be the value
established by the Board in good faith and in accordance with Section 409A of
the Code and, in the case of an ISO, Section 422 of the Code.  Except for
adjustment as provided in Section 8.6, any outstanding Options shall not be
repriced.
 
(c)           Duration of Options.  The latest date on which an Option may be
exercised will be the tenth anniversary of the date the Option was granted (five
years in the case of an ISO granted to a Ten Percent Shareholder), or such
earlier date as may have been specified by the Committee in the Award Agreement
at the time the Option was granted.
 
(d)           Exercise of Options.  An Option will become exercisable at such
time or times, and on such terms and conditions (including obtaining
pre-established performance goals), as the Committee may specify in the Award
Agreement for such Option.  The Committee may at any time accelerate the time at
which all or any part of the Option may be exercised.
 
 
3

--------------------------------------------------------------------------------


 
Subject to the next following sentence, any exercise of an Option must be in
writing, signed by the proper person and delivered or mailed to the Company,
accompanied by (1) any documents required by the Committee and (2) payment in
full for the number of shares for which the Option is exercised.  The exercise
price for any Stock purchased pursuant to the exercise of an Option may, if
permitted under the Award Agreement applicable to the Option, be paid in the
following forms: (a) cash; (b) the transfer, either actually or by attestation,
to the Company of shares of Stock that have been held by the Participant for at
least six months (or such lesser period as may be permitted by the Committee)
prior to the exercise of the Option, such transfer to be upon such terms and
conditions as determined by the Committee; (c) such other methods as the
Committee makes available to Participants from time to time; or (d) a
combination thereof.  In addition, Options may be exercised through a registered
broker-dealer pursuant to such cashless exercise procedures which are, from time
to time, deemed acceptable by the Committee.  Any shares of Stock transferred to
the Company as payment of the exercise price under an Option shall be valued at
their Fair Market Value on the day of exercise of such Option.  If requested by
the Committee, the Participant shall deliver the Award Agreement to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and return such Award Agreement to the Participant. No fractional shares of
Stock (or cash in lieu thereof) shall be issued upon exercise of an Option, and
the number of shares of Stock that may be purchased upon exercise shall be
rounded to the nearest number of whole shares.
 
(e)           Exercise Limit.  To the extent that the aggregate Fair Market
Value (determined as of the date of the grant) of shares of Stock with respect
to which ISOs granted under the Plan and "incentive stock options" (within the
meaning of Section 422 of the Code) granted under all other plans of the Company
or its subsidiaries (in either case determined without regard to this Section
6.2(e)) are exercisable by a Participant for the first time during any calendar
year exceeds $100,000, such ISOs shall be treated as Options that are not
ISOs.  In applying the limitation in the preceding sentence in the case of
multiple Options, Options that are intended to be ISOs shall be treated as
Options which are not ISOs according to the order in which they were granted,
such that the most recently granted Options are first treated as Options that
are not ISOs.
 
(f)           An ISO must be exercised, if at all, within three months after the
Participant's termination of Service for a reason other than death or Disability
and within twelve months after the Participant's termination of Service for
death or Disability.
 
6.3.           SUBSTITUTE AWARDS.
 
(a)           In connection with any acquisition by the Company or any of its
subsidiaries, the Committee may grant Awards to persons who became Employees,
Directors or Advisors in connection with such acquisition in substitution for
equity incentives held by them in the seller or acquired entity.  In such case
the Committee may set the prices and other terms of the substitute Awards at
such amounts and in such manner as it, in its sole discretion, deems appropriate
to preserve for the Participants the economic values of the equity incentives
for which such Awards are substitutes (as determined by the Committee in its
sole discretion) or otherwise to provide such incentives as the Committee may
determine are appropriate.
 
(b)           Unless required by applicable law, any substitute Awards granted
pursuant to Section 6.3 shall not count toward the share limitations set forth
in Section 4.
 
7.           EVENTS AFFECTING OUTSTANDING AWARDS
 
7.1.           TERMINATION OF SERVICE.
 
Unless otherwise set forth in an Award Agreement, an Award shall immediately
terminate on the date a Participant's Service terminates, and (i) any Options
held by a Participant shall not be exercisable and all rights of the Participant
with respect thereto shall immediately terminate and (ii) any shares of
Restricted Stock or RSUs with respect to which the restrictions have not lapsed
shall be immediately forfeited and must be transferred to the Company in
accordance with Section 6.1.
 
7.2           TERMINATION OF AWARD.
 
The Company may terminate, cancel, rescind or recover an Award immediately under
certain circumstances, including, but not limited to a Participant's:
 
(a)           actions constituting "Cause", which shall have the meaning
provided under an employment, consulting or other agreement between a
Participant and the Company, or if there is no such meaning provided under such
agreement or no such agreement, shall include, but not be limited to, the: (i)
conviction of or entering a guilty plea with respect to a crime, whether or not
connected with the Company; (ii) commission of any act of fraud with respect to
the Company; (iii) theft, embezzlement or misappropriation of any property of
the Company; (iv) excessive absenteeism (other than as resulting from
Disability); (v) failure to observe or comply with any Company work rules,
policies, procedures, guidelines or standards of conduct which the Company has
adopted for the regulation of the general conduct of its employees, as generally
known to the employees of the Company or evidenced by the terms of any employee
handbook, written memorandums or written policy statements; (vi) continued
willful refusal to carry out and perform the material duties and
responsibilities of a Participant's position, excluding nonperformance resulting
from Disability; or (vii) any other conduct or act determined to be injurious,
detrimental or prejudicial to any interest of the Company (in each case as
determined in good faith by the Company);
 
(b)           rendering of services for a competitor prior to, or within six (6)
months after, the exercise of any Option or the termination of Participant's
Service with the Company;
 
(c)           unauthorized disclosure of any confidential/proprietary
information of the Company to any third party;
 
(d)           failure to comply with the Company's policies regarding the
identification, disclosure and protection of intellectual property; or
 
(e)           violation of the Proprietary Rights Agreement/Cabot
Microelectronics Corporation Employee Confidentiality, Intellectual Property and
Non-Competition Agreement for Employees signed by the Participant.
 
The existence of any such circumstances shall be determined in good faith by the
Company.
 
 
4

--------------------------------------------------------------------------------


 
In the event of any termination, cancellation, recision or revocation, the
Participant shall return to the Company any Stock received pursuant to an Award,
or pay to the Company the amount of any gain realized on the sale of any such
Stock, in such manner and on such terms and conditions as may be required, and
the Company shall be entitled to set off against the amount of any such gain any
amount owed to the Participant by the Company.  To the extent applicable, the
Company will refund to the Participant any amount paid for such Stock, including
Withholding Requirements.
 
7.3           CHANGE IN CONTROL.
 
The Committee shall have the discretion to provide in applicable Award
Agreements that, in the event of a "Change in Control" (as defined in Appendix
A) of the Company, the following provisions will apply:
 
(a)           Each outstanding Option (or such lesser portion of each Option as
is set forth in an applicable Award Agreement) will immediately become
exercisable in full.
 
(b)           Each outstanding share of Restricted Stock or RSU (or such lesser
number of shares as is set forth in an applicable Award Agreement) will
immediately become free of the restrictions.
 
(c)           In the event of a Change in Control that is a merger or
consolidation in which the Company is not the surviving corporation or that
results in the acquisition of substantially all the Company's outstanding Stock
by a single person or entity or by a group of persons or entities acting in
concert, or in the event of a sale or transfer of all or substantially all of
the Company's assets (a "Covered Transaction"), the Committee shall have the
discretion to provide for the termination of all outstanding Options as of the
effective date of the Covered Transaction; provided, that, if the Covered
Transaction follows a Change in Control or would give rise to a Change in
Control, no Option will be so terminated (without the consent of the
Participant) prior to the expiration of 20 days following the later of (i) the
date on which the Award became fully exercisable and (ii) the date on which the
Participant received written notice of the Covered Transaction.
 
8.           GENERAL PROVISIONS
 
8.1.           DOCUMENTATION OF AWARDS.
 
Awards will be evidenced by written instruments prescribed by the Committee from
time to time (each such instrument, an "Award Agreement").  Award Agreements may
be in the form of agreements, to be executed by both the Participant and the
Company, or certificates, letters or similar instruments, acceptance of which
will evidence agreement to the terms thereof and hereof.
 
8.2.           RIGHTS AS A STOCKHOLDER; DIVIDEND EQUIVALENTS.
 
Except as specifically provided by the Plan, the receipt of an Award will not
give a Participant rights as a stockholder, and the Participant will obtain such
rights, subject to any limitations imposed by the Plan or the Award Agreement,
upon actual receipt of Stock.  However, the Committee may, on such conditions as
it deems appropriate, provide in an Award Agreement that a Participant will
receive a benefit in lieu of cash dividends that would have been payable on any
or all Stock subject to the Participant's Award had such Stock been
outstanding.  Without limitation, the Committee may provide for payment to the
Participant of amounts representing such dividends, either currently or in the
future, or for the investment of such amounts on behalf of the Participant;
provided that the Committee shall design such payment to be exempt from or, in
the alternative, comply with Section 409A of the Code and the interpretive
guidance thereunder.
 
 
5

--------------------------------------------------------------------------------


 
8.3           CONDITIONS ON DELIVERY OF STOCK.
 
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan (a) until all conditions of the Award have been satisfied or
removed, (b) until, in the opinion of the Company's counsel, all applicable
federal and state laws and regulations have been complied with, (c) if the
outstanding Stock is at the time listed on any stock exchange, until the shares
to be delivered have been listed or authorized to be listed on such exchange
upon official notice of notice of issuance and (d) until all other legal matters
in connection with the issuance and delivery of such shares have been approved
by the Company's counsel.  If the sale of Stock has not been registered under
the Securities Act of 1933, as amended, the Company may require, as a condition
to exercise of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act and may require
that the certificates evidencing such Stock bear an appropriate legend
restricting transfer.
 
8.4.           TAX WITHHOLDING.
 
The Company will withhold from any payment made pursuant to an Award an amount
as may be necessary sufficient to satisfy all minimum federal, state and local
withholding tax requirements (the "Withholding Requirements").
 
The Committee will have the right to require that the Participant or other
appropriate person remit to the Company an amount sufficient to satisfy the
Withholding Requirements, or make other arrangements satisfactory to the
Committee with regard to such requirements, prior to the delivery of any
Stock.  If and to the extent that any such withholding is required, the
Committee may permit the Participant or such other person to elect at such time
and in such manner as the Committee provides to have the Company hold back from
the shares to be delivered, or to deliver to the Company, Stock having a value
calculated to satisfy the Withholding Requirements.
 
If at the time an ISO is exercised the Committee determines that the Company
could be liable for Withholding Requirements with respect to a disposition of
the Stock received upon exercise, the Committee may require as a condition of
exercise that the person exercising the ISO agree (a) to inform the Company
promptly of any disposition of Stock received upon exercise of the ISO, and (b)
to give such security as the Committee deems adequate to meet the potential
liability of the Company for the Withholding Requirements and to augment such
security from time to time in any amount reasonably deemed necessary by the
Committee to preserve the adequacy of such security.
 
8.5.           NONTRANSFERABILITY OF AWARDS.
 
No Option shall be transferable by a Participant otherwise than by will or by
the laws of descent and distribution or, in the case of an Option other than an
ISO, pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act), and an Option shall be exercisable during
the lifetime of such Participant only by such Participant or such Participant's
executor or administrator or by the person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution (such
person, the Participant's "Legal Representative").  Notwithstanding the
foregoing sentence, the Committee may set forth in an Award Agreement evidencing
an Option (other than an ISO), that the Option may be transferred to members of
the Participant's immediate family, to trusts solely for the benefit of such
immediate family members and to partnerships in which such family members and/or
trusts are the only partners, and for purposes of this Plan, such a transferee
of an Option shall be deemed to be the Participant.  For this purpose,
"immediate family" shall refer only to the Participant's spouse, parents,
children, stepchildren and grandchildren and the spouses of such parents,
children, stepchildren and grandchildren.  The terms of an Option shall be
final, binding and conclusive upon the beneficiaries, executors, administrators,
heirs and successors of the Participant.
 
8.6.           ADJUSTMENTS IN THE EVENT OF CERTAIN TRANSACTIONS.
 
In the event that the outstanding shares of Stock are changed into or exchanged
for a different number or kind of shares of stock, other securities or other
property of the Company, an affiliate or another legal entity, whether through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split-up or other substitution of securities of the Company, an affiliate or
another entity, the Committee shall proportionally adjust the maximum number and
kind of shares of stock or other equity interest as to which Awards may be
granted under the Plan and the number and kind of shares of stock or other
equity interest with respect to which Awards have been granted under the Plan,
the exercise prices for such shares or other equity interest subject to Options
and any other economic terms of Awards granted under the Plan; and provided,
that, in the event of a merger, acquisition or other business combination of the
Company with or into another entity, any adjustment provided for in the
applicable agreement and plan of merger (or similar document) shall be
conclusively deemed to be appropriate for purposes of this Section 8.6.  The
Committee's adjustment shall be final and binding for all purposes of the Plan
and each Award Agreement entered into under the Plan.  Unless the Committee
otherwise determines, no adjustment provided for in this Section 8.6 shall
require the Company to issue a fractional share and, in such event, with respect
to each Award Agreement the total adjustment as to the number of shares for
which Awards have been granted shall be effected by rounding down to the nearest
whole number of shares.
 
8.7.           PARTICIPANT'S RIGHTS.
 
Neither the adoption of the Plan nor the grant of Awards will confer upon any
person any right to continued employment or Service with the Company or any
subsidiary or affiliate or affect in any way the right of the Company any
subsidiary or affiliate to terminate an employment or Service relationship at
any time.
 
 
6

--------------------------------------------------------------------------------


 
8.8.           PAYMENT FOR STOCK; LOANS.
 
Stock awarded under this Plan as Restricted Stock or received upon exercise of
an Option may be paid for with such legal consideration as the Committee may
determine.  If and to the extent authorized by the Committee, the Company may
permit Participants to pay for Stock with promissory notes, and may make loans
to Participants of all or a portion of any Withholding Requirements to be met in
connection with the grant, exercise or vesting of any Award. Any such extensions
of credit may be secured by Stock or other collateral, or may be made on an
unsecured basis, as the Committee may determine.
 
8.9.           SUCCESSORS.
 
All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
Company's shares, or a merger, consolidation, or otherwise.
 
8.10.                      SEVERABILITY.
 
If any provision of the Plan is held illegal or invalid for any reason, the
illegality or invalidity will not affect the remaining parts of the Plan, and
the Plan will be construed and enforced as if the illegal or invalid provision
had not been included.
 
8.11.                      REQUIREMENTS OF LAW.
 
The granting of Awards and the issuance of Share and/or cash payouts under the
Plan will be subject to all applicable laws, rules, and regulations, and to any
approvals by governmental agencies or national securities exchanges as may be
required.
 
8.12.                      SECURITIES LAW COMPLIANCE.
 
As to any individual who is, on the relevant date, an officer, director or ten
percent beneficial owner of any class of the Company's equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 under the Exchange Act, or
any successor rule.  To the extent any provision of the Plan or action by the
Board fails to so comply, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.
 
8.13.                      AWARDS TO FOREIGN NATIONALS AND EMPLOYEES OUTSIDE THE
UNITED STATES.
 
To the extent the Board deems it necessary, appropriate or desirable to comply
with foreign law or practice and to further the purposes of this Plan, the Board
may, without amending the Plan, (i) establish rules applicable to Awards granted
to Participants who are foreign nationals, are employed or providing Service
outside the United States, or both, including rules that differ from those set
forth in this Plan, and (ii) grant Awards to such Participants in accordance
with those rules that would require the application of the law of any other
jurisdiction.
 
8.14.                      GOVERNING LAW.
 
To the extent not preempted by federal law, the Plan and all agreements
hereunder will be construed and enforced in accordance with, and governed by,
the laws of the State of Delaware, without giving effect to its conflicts of
laws principles that would require the application of the law of any other
jurisdiction.  All references to statutory provisions and related regulatory
provisions used herein shall include any similar or successor provisions.  The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of Illinois, County of Cook, including the Federal Courts located
therein (should Federal jurisdiction exist).
 
8.15           SECTION 409A COMPLIANCE.
 
Notwithstanding any provision of this Plan to the contrary, all Awards made
under this Plan are intended to be exempt from or, in the alternative, comply
with Section 409A of the Code and the interpretive guidance thereunder,
including the exceptions for stock rights and short-term deferrals.  The Plan
shall be construed and interpreted in accordance with such intent.
 
 
7

--------------------------------------------------------------------------------


 
9.           PERFORMANCE -BASED RESTRICTED STOCK AWARDS.
 
If the Committee makes Restricted Stock or RSU Awards that are designed to
qualify for the performance-based exception from the tax deductibility
limitations of Section 162(m) of the Code and any regulations promulgated
thereunder, the Committee will determine the number of shares awarded and/or
vesting of such Restricted Stock or RSU Awards using performance measures, which
may include such measures as financial goals and business metrics such as
revenue, gross margin, net income, operating income, earnings per share, return
on operating assets or capital, cash flow (e.g., operating cash flow, free cash
flow, discounted cash flow return on investment) market share, return to
shareholders, cost management, business growth through market and technology
extension, safety, improvement in technology and quality leadership, business
processes, organizational effectiveness and operational excellence (all e.g.,
absolute or peer-group comparative), and/or other performance measures set by
the Board or Committee.
 
The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance objectives to reflect
accounting changes or other events.  In addition, in the event that the
Committee determines that it is advisable to grant Restricted Stock or RSU
Awards that may not qualify for the performance-based exception, the Committee
may make such grants without satisfying the requirements of Section 162(m) of
the Code.
 
10.           DISCONTINUANCE, CANCELLATION, AMENDMENT AND TERMINATION
 
The Committee may at any time discontinue granting Awards under the Plan.  The
Board may at any time or times amend the Plan and, with the consent of the
holder thereof, any outstanding Award.  The Committee may at any time terminate
the Plan as to any further grants of Awards, provided that (except to the extent
expressly required or permitted by the Plan) no such amendment will, without the
approval of the stockholders of the Company, (a) increase the maximum number of
shares available under the Plan, (b) extend the time within which Awards may be
granted, or (c) amend the provisions of this Section 10, and no amendment or
termination of the Plan may adversely affect the rights of any Participant
(without his or her consent) under any Award previously granted.
 
Notwithstanding any other provision in the Plan, the Committee, to the extent it
deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify the Plan and any Award
granted under the Plan so that the Award qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Committee
makes no representations that Awards granted under the Plan shall be exempt from
or comply with Section 409A Code and makes no undertaking to preclude Section
409A of the Code from applying to Awards granted under the Plan.
 
The Committee may not amend any Award to extend the exercise period beyond a
date that is later than the earlier of the latest date upon which the Award
could have expired by its original terms under any circumstances or the tenth
anniversary of the original date of grant of the Award, or otherwise cause the
Award to become subject to Section 409A of the Code.  However, if the exercise
period of an Option is extended at a time when the exercise price of the Option
equals or exceeds the Fair Market Value of the Stock that could be purchased (in
the case of an Option) or the Fair Market Value of the Stock used to determine
the payment to the Participant (in the case of a stock appreciation right), it
is not an extension of the original Award.
 


 
CABOT MICROELECTRONICS CORPORATION
 


 
By:                              
                                                                         
 
                                                   Its:                                                                           


                                                  Date:__________________

 
8

--------------------------------------------------------------------------------

 

APPENDIX A TO SECOND AMENDED AND RESTATED 2000
EQUITY INCENTIVE PLAN


A "Change in Control" shall be deemed to have occurred if:


(a)           any "person" as such term is used in Sections 13(d) and 14(d) of
the 1934 Act (other than (i) the Company, (ii) any subsidiary of the Company,
(iii) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of any subsidiary of the Company, or (iv) any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the "beneficial owner" (as defined in Section 13(d) of the 1934
Act), together with all Affiliates and Associates (as such terms are used in
Rule 12b-2 of the General Rules and Regulations under the 1934 Act) of such
person, directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities; or


(b)           the consummation of a merger or consolidation of the Company with
any other company, other than (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, at least sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) after which no "person"
(with the method of determining "beneficial ownership" used in clause (a) of
this definition) owns more than thirty percent (30%) of the combined voting
power of the securities of the Company or the surviving entity of such merger or
consolidation; or


(c)           during any period of two consecutive years (not including any
period prior to the execution of the Plan), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (a), (b) or (d) of this definition) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved cease for any reason to constitute at least
a majority thereof; or


(d)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.

 



 
9
